ORMOND, J.
The judgment of the court below, in this case, cannot be supported.
lit an action of trespass, where defendants sever in their pleadings, and separate verdicts are found against them, the judgment must correspond with the verdict, and the plaintiff must elect against which of the defendants he will have execution, as he can have but one satisfaction : and the other defendants will be entirely discharged, by the payment of the damages of the one against whom the plaintiff elects to proceed, from all liability, except for costs.
In this case, the plaintiff having remitted the damages as to six of the defendants, there can be no more reason for entering judgment against them for the damages found against the othe‘r defendant, than there would be for entering it against those who were found not guilty.
For this error, therefore, the judgment of the court below is reversed, and judgment rendered in this court against Reuben Golding for the damages assessed by the jury, and against all the defendants who were found guilty in the court below, for the costs of that court.,